Citation Nr: 1125229	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-37 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher level of special monthly compensation (SMC).

2.  Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine with spondylolisthesis L5-S1 and adhesive arachnoiditis, status-post operative fusion (low back disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and two witnesses


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

In December 2010, the Veteran appeared and testified at a Travel Board hearing at the St. Petersburg RO.  The transcript is of record.

The Board notes that the Veteran filed a June 2007 notice of disagreement to the April 2007 rating decision, and appealed both the higher SMC request and the request for an increased rating for her service-connected back disability.  The Veteran in her substantive appeal, however, only perfected an appeal as to the SMC issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

In May 2009, she again requested an increased rating for her service-connected low back disability.  This was denied in an October 2010 rating decision.  As will be fully addressed below, the Board finds the Veteran's statements and testimony following the October 2010 rating decision to constitute a notice of disagreement to the denial of an increased rating for low back disability.  

Thus, the issue of entitlement to an increased rating for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected disabilities are bipolar disorder, rated 100 percent disabling; loss of sphincter control, rated 60 percent disabling; degenerative disc disease of the lumbar spine, rated 40 percent disabling; gastric delayed motility disorder, rated 30 percent disabling; neuralgia right lower extremity, rated 20 percent disabling; neuralgia left lower extremity, rated 10 percent disabling; bilateral patellofemoral syndrome, chronic urinary tract infections, and scars, all rated 0 percent disabling.

3.  The Veteran has not been shown to have service-connected disabilities manifested by either the anatomical loss or loss of use of one or both feet; the anatomical loss or loss of use of one or both hands; vision impairment; deafness; anatomical loss or loss of use of any extremity; or paraplegia.


CONCLUSION OF LAW

The criteria for a higher level of SMC based on the need for aid and attendance are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in July 2006, September 2006, November 2006, February 2007, July 2008, and August 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim for entitlement to a higher level of SMC, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided.  As such, the Board finds that VA met its duty to notify the Veteran of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the July 2006, September 2006, and November 2006 notice were given prior to the appealed AOJ decision, dated in April 2007.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, and by affording her the opportunity to give testimony before an RO hearing officer and/or the Board.  In December 2010, the Veteran appeared and testified at a Travel Board hearing at the St. Petersburg RO.  

The Board notes that a specific VA examination was not conducted in connection with the claim for a higher rate of SMC based on the need for aid and attendance.  As will be discussed below, the Veteran does not meet the threshold requirement of entitlement to SMC at the maximum rate of 38 U.S.C.A. § 1114(o) or (p) or at the intermediate rate between 38 U.S.C.A. § 1114(n) and (o) plus SMC under 38 U.S.C.A. § 1114(k).  As such, a VA examination to evaluate her need for aid and attendance or a higher level of care is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the Veteran underwent VA spine and psychiatric examinations, which addressed the impact of her main service-connected disabilities on her activities of daily living.  

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

The Veteran essentially contends that she is entitled to a higher level of SMC-pursuant to 38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h) (2010).  

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the (s) rate).  SMC under subsections (k) and (r) are rates that are paid in addition to any other SMC rates, with certain monetary limits.  SMC under subsection (k) is for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Subsection (l) provides for SMC based on the need for aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Subsection (o) is the highest rate of SMC permitted.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  Subsection (p) provides for SMC rates in between the different subsections, i.e., "intermediate" rates.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  Subsection (s) authorizes SMC for housebound status.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

38 U.S.C.A. § 1114(r), authorizes additional compensation where any veteran, otherwise entitled to compensation authorized under subsection (o), at the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates found in subsections (n) and (o) is also entitled to compensation at the rate authorized under subsection (k), if such veteran is in need of regular aid and attendance.

38 U.S.C.A. § 1114(s) applies in the cases of housebound veterans and is not applicable in the instant case.

It is further noted that, under 38 C.F.R. § 3.350(f)(4), in addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the (o) rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(o).

Similarly, 38 C.F.R. § 3.350(f)(3) provides that, in addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the (o) rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(o).  This requires, for example, that where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both feet, result from a common etiological agent will not preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).

As noted above, the special monthly compensation provided by 38 U.S.C.A. § 1114(r)(1) is payable where a veteran is otherwise entitled to compensation under 38 U.S.C.A. § 1114(o) or (p) at the maximum rate, and is in need of regular aid and attendance.  38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h)(1).

The Veteran is in receipt of SMC under subsections (l) and (p), the latter of which is at the intermediate rate between subsection (l) and (m) as of October 2002.  SMC at a rate in between (l) and (m), under subsection (p), is in effect for bipolar disorder, with additional disabilities ratable at 50% or more (degenerative disc disease with spondylolisthesis L5-S1, status-post operative fusion and associated disabilities).  The issue before the Board is whether the Veteran is entitled to SMC under subsection (r) for a higher level of aid and attendance.

Relevant treatment records reflect treatment for significant back problems with secondary manifestations, bipolar disorder, and gastrointestinal problems.  Absent is any treatment for anatomical loss or loss of use of any limbs, blindness, deafness, or paraplegia.  The Veteran is also currently in receipt of disability benefits from the Social Security Administration and those records are also associated with the claims file.  

In an August 2009 field examination report, the examiner indicated that it did not appear that the Veteran required the aid and assistance of another to perform her activities of daily living.  He noted that she was able to cook, bathe, clothe herself, clean the home, perform yard work, drive, and shop.  He opined that the Veteran's medical conditions were much better than what her rating would suggest.  The field examiner noted that she appeared better than she had a year prior when he performed a field examination.  

An August 2010 VA psychiatric examination notes that the Veteran is unemployable due to her service-connected mental disorder.  In a VA examination of the spine dated the same month, the examiner opined that the Veteran requires assistance with nearly all of her activities of daily living-including chores and exercising.  

The Veteran's treating physician provided a letter, dated in November 2010, in which he states that the Veteran's back disability causes pain that limits and eliminates any activity for twenty-four hours a day, seven days a week, and three hundred and sixty five days a year.  He opined that her condition was "permanent and irreparable causing unremitting and lifelong pain and need for daily assistance."  

During the Veteran's December 2010 hearing, she testified to having her legs give out, and she tends to not drive far due to the possibility that she may fall.  She also testified to having difficulty either standing or sitting for long periods of time.  The Veteran also indicated that sometimes she soils herself secondary to her gastrointestinal disabilities.  She further stated that she has hired a housekeeper in the past, but currently her children take care of the housekeeping.  

As noted above, SMC is currently in effect for aid and attendance, and that finding will remain undisturbed.  The Veteran, however, is seeking a higher level of SMC based on aid and attendance.  A higher level of SMC is available, pursuant to 38 U.S.C.A. § 1114(r).  The Board recognizes that the Veteran receives assistance from her husband in performing some daily activities, but even if the Board were to find that the Veteran requires a higher level of care as defined in 38 C.F.R. § 3.352(b)(2), and met that requirement, as well as the requirement for the need of regular aid and attendance, the Veteran must also be entitled to the higher special monthly compensation authorized under 38 U.S.C.A. § 1114(o) or (p) or the intermediate rate between 38 U.S.C.A. § 1114(n) and (o) plus special monthly compensation under 38 U.S.C.A. § 1114(k) to receive SMC at a higher rate based on aid and attendance.  38 C.F.R. § 3.350(h).

Unfortunately, the Veteran does not meet the threshold requirements for attaining any of the required levels of SMC to warrant consideration of a higher rate based on aid and attendance.  In this regard, the Veteran is not service-connected for visual impairment.  There is also no indication that she has loss or loss of use of one or both hands or feet, or any extremity attributable to service-connected disability, with loss of use defined as a showing that "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance."  The Board has considered the fact that the Veteran has testified that she uses an electric wheelchair and has incidents in which her legs give out, however, there is simply no evidence or indication that the Veteran has loss of use of both feet attributable to service-connected disability as required for SMC at the (l) rate.  See 38 C.F.R. § 3.350(a)(2), (b).

There is no evidence that she experiences paraplegia as a result of service-connected disability, nor does she have a permanent disability independently ratable at 100 percent.  The combined rating for the Veteran's low back disability, gastrointestinal problems, and bilateral lower extremity neuralgia-all associated with the service-connected low back disability-would be 90 percent.  See 38 C.F.R. § 4.25.  The Board also notes that the Veteran even if the Veteran were to be awarded a single, permanent disability independently ratable at 100 percent, her rate of SMC would be elevated to the next higher intermediate rate, that is, the intermediate rate between (m) and (n).  38 C.F.R. § 3.350(f)(4).  As such, she would still not meet the threshold requirement for consideration of a higher rate of SMC based on aid and attendance, pursuant to 38 U.S.C.A. § 1114(r).

The Board appreciates the significant degree of difficulty produced by the Veteran's service-connected disabilities, and notes that she is currently receiving SMC at a rate which includes consideration of her need for regular aid and attendance.  The rates provided in 38 U.S.C.A. § 1114(r) presuppose that SMC is in effect at a level higher than the intermediate rate between (l) and (m); rather, it is required that the (o) rate, the maximum (p) rate, or the intermediate rate between (n) and (o) with the (k) rate, be in effect prior to an allowance of either the (r)(1) or (r)(2) rate.  Because those levels of SMC are not warranted in the Veteran's case, she is not entitled to the additional allowances set forth for the need of regular aid and attendance or the need of a higher level of care under the provisions of 38 U.S.C.A. § 1114(r).

Thus, the Board finds that the claim for a higher level of SMC based on the need for aid and attendance must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a higher level of SMC based on the need for aid and attendance is denied.


REMAND

As discussed in the Introduction portion of this decision, in an October 2010 rating decision, the RO denied an increased rating for the Veteran's low back disability.  Upon liberally construing the Veteran's testimony in December 2010, and in light of the September 2010 statement of accredited representative in appealed case, the Board finds that the Veteran has expressed disagreement with the October 2010 denial of her requested benefit.  The record currently before the Board contains no indication that the RO has issued a Statement of the Case addressing this issue.  Thus, a remand for this action is now necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case to the Veteran and her representative addressing the issue of entitlement to an increased rating for her service-connected low back disability.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which she may file a substantive appeal, if she so desires.  38 C.F.R. § 20.302(b) (2010).

This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The purpose of this REMAND is to obtain additional procedural development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


